Citation Nr: 0627116	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 20 percent 
for status post left knee arthroscopy and medial 
meniscectomy.

4.  Entitlement to an initial rating in excess of 10 percent 
for a tear of posterior horn of medial meniscus of the right 
knee.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), for the period from January 21, 2003, to 
November 11, 2003. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


The veteran had active military service from October 1963 to 
December 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision that granted 
service connection for right and for left knee degenerative 
joint disease, for status post left knee arthroscopy and 
medial meniscectomy, and for tear of the posterior horn of 
the medial meniscus of the right knee; the RO assigned an 
initial 10 percent rating for each disability, effective June 
9, 2000.  The veteran filed a notice of disagreement (NOD) in 
August 2002 and the RO issued a statement of the case (SOC) 
in March 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in May 2003.

This appeal also arises from a May 2004 rating decision in 
which the RO denied the veteran's claim for entitlement to a 
TDIU for the period from January 21, 2003, to November 11, 
2003.  A NOD as to that determination was received in June 
2004.   

In March 2005, the Board remanded these matters to the RO for 
issuance of an SOC responsive to the veteran's NOD for a TDIU 
and for further development of the claims for higher initial 
ratings for left and right knee disabilities. 

In September 2005, the RO issued a SOC responsive to the 
veteran's NOD for a TDIU, and the veteran filed a substantive 
appeal later the same month.  

In February 2006, the RO awarded a higher initial rating of 
20 percent for status post left knee arthroscopy and medial 
meniscectomy (from the effective date of the grant of service 
connection, June 7, 2000, but continued the denial of any 
higher ratings (as reflected in the February 2006 
Supplemental Statement of the Case (SSOC)).

Because the claims on appeal involve a request for higher 
initial ratings following the grant of service connection, 
the Board has characterized those claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned a higher initial rating 
of 20 percent for status post left knee arthroscopy and 
medial meniscectomy during the pendancy of this appeal, as a 
higher rating is available, and the appellant is presumed to 
be seeking the maximum available benefit, the claim for 
higher rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

[Parenthetically, the Board notes that the RO has assigned 
two periods of temporary total ratings for the status post 
left knee arthroscopy and medial meniscectomy disability: 
from July 13, 2000, through August 31, 2000; and from April 
21, 2004, through May 31, 2004.  Therefore, the Board's 
consideration of the claims for higher initial ratings 
excludes the time periods for which the temporary total 
ratings were in effect.]


FINDINGS OF FACT

1. All notification and assistance action necessary to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the June 9, 2000 effective date of the grant of 
service connection for degenerative joint disease of the 
appellant's left and right knees, each disability has been 
manifested by complaints of chronic pain, but only slightly 
limited flexion, and minimal, if any, limitation of 
extension.

3.  Since the June 9, 2000, effective date of the grant of 
service connection for left knee arthroscopy and medial 
meniscectomy, there is no evidence of more than moderate 
instability of the left knee.

4.  Since the June 9, 2000, effective date of the grant of 
service connection for tear of posterior horn of medial 
meniscus of the right knee, there is no evidence of more than 
slight instability of the right knee. 

5.  The ratings for the veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for a TDIU, and these disabilities are not shown to prevent 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2005).

3.  The criteria for an initial rating in excess of 20 
percent for left knee arthroscopy and medial meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for an initial rating in excess of 10 
percent for tear of posterior horn of medial meniscus right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A  
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3,  
4.7, 4.71a, Diagnostic Code 5257 (2005).

5.  The criteria for a TDIU, for the period from January 21, 
2003, to November 11, 2003, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claims for higher 
initial ratings and the claim for a TDIU for the time period 
from January 21, 2003 to November 11, 2003, has been 
accomplished.

In a May 2003 post-rating letter (pertinent to the claims for 
higher initial ratings) and a May 2003 pre-rating letter 
(pertinent to the claim for a TDIU on appeal), the RO 
notified the appellant and his representative of the need for 
medical evidence showing that his disabilities had increased 
in severity.  The letter informed the appellant that the VA 
was scheduling an examination to determine the current 
disabling effects of his knee disabilities.  The letter also 
indicated that private physicians that the veteran identified 
and authorized to be contacted were requested to provide 
copies of the veteran's clinical treatment records.  The 
letter further requested that the appellant send information 
describing additional evidence or the evidence itself to the 
RO.  In an August 2003 letter (for both claims), the veteran 
was requested to authorize VA to obtain clinical treatment 
records from Kaleida Health and the Workers Compensation 
Board as identified by the veteran, which the veteran 
responded later that month.  In a November 2003 pre-rating 
letter (for the claim for a TDIU), the veteran and his 
representative were notified of the criteria to qualify for a 
total disability rating and that the criteria must be shown 
by medical evidence.  In a September 2005 letter (specific to 
the claims for higher initial ratings), the appellant was 
notified of the need for evidence showing that his service-
connected knee disabilities had increased in severity.  The 
letter explained that this evidence may be a statement from a 
doctor containing physical and clinical findings, the results 
of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The letter also indicated that the 
appellant could submit statements from other individuals who 
are able to describe from their own knowledge and personal 
observations the manner in which the disability had worsened.  
The letter further indicated that recent treatment records 
(within the last 12 months) were pertinent to the claim, and 
explained what constitutes treatment records.  In addition, 
the appellant was specifically requested to submit any 
evidence in his possession that pertains to his claims.  
After each letter, the appellant and his representative were 
afforded opportunities to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO letters sent to the appellant in 
May 2003, August 2003, November 2003, and September 2005 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO identified recently acquired 
evidence that had been added to the record and asked the 
appellant to identify and provide the necessary releases for 
any medical providers from whom he wanted the RO to obtain 
evidence for consideration.  Also, the September 2005 letter 
stated " If you have any evidence in your possession that 
pertains to your claim, please sent it to us."
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the rating actions on appeal.  However, the 
Board finds that any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the 
claims were fully developed and  re-adjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d (Fed. Cir. 2006).  
As indicated above, the veteran has been notified of what is 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support of the claims.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the claims on appeal. 
 
After the most recent, post remand RO notice letter in 
September 2005, (which substantially completed VA's notice 
requirements in this case), the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims for higher initial ratings before it 
readjudicated those claims on the basis of all the evidence 
of record in February 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this appeal, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  Additionally, in 
Dingess/Hartman, the Court also stated that VA notice must 
include information regarding the effective date that may be 
assigned; and in this appeal the appellant and his 
representative have been provided the applicable criteria in 
March 2006 and April 2006 notice letters.   

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has  obtained the veteran's service medical records, VA 
medical records, private medical records, workers 
compensation records; in February 2004, the RO received 
notification  from the Social Security Administration that 
the veteran had not filed a claim for disability benefits.  
The RO also has arranged for the veteran to undergo VA 
examinations in connection with his claims in June 2000, 
November 2001, and January 2006; reports of those 
examinations are of record.  Moreover, the veteran has been 
given the opportunity to submit evidence and argument to 
support his claim, which he has done.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that that need to 
be obtained.  The record also presents no basis for further 
developing the record to create an additional evidence to be 
considered in connection with any claim on appeal.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal. 

II.  Factual Background

During a June 2000 VA muscle examination, the veteran 
complained of right and left knee pain.  The examiner 
commented that the veteran had bilateral knee pain which may 
be degenerative in nature, possibly due to abnormal gait 
caused by muscle weakness from the veteran's service-
connected right thigh muscle disability.  After x-rays were 
done, the examiner opined that a small ischemic bone infarct, 
right knee was at least as likely as not due to the veteran's 
service-connected right thigh muscle injury.  

A July 2000 Independent Health outpatient discharge summary 
revealed that the veteran was status post left knee surgery 
for a torn meniscus.  

A November 2000 MRI of the right knee revealed complete tear 
posterior horn medial meniscus, mild degenerative change and 
small joint effusion. 

In the report of a November 2001 VA examination, the examiner 
noted that the veteran was involved in a motor vehicle 
accident while in service.  Over the years, he developed 
bilateral knee difficulties.  The veteran then stated that he 
felt that he had an abnormal gait due to his right thigh 
injury.  He has had severe pain involving the medial aspect 
of the left knee.  It had been painful to walk or stand for a 
very long with extreme difficulty to ascend or descend 
stairs.  The veteran complained of continued difficulties 
with swelling and pain with the left knee and fatigability of 
the muscles and lack of endurance even after undergoing a 
left knee arthroscopy.  The veteran also reported pain over 
the medial aspect of the right knee and under the knee cap, 
not as severe as the left.  He had difficulties with 
stiffness in both knees.  

On examination, the left knee revealed range of motion that 
lacked 2 degrees of full extension to flexion to 100 degrees.  
He had 1+ effusion present in the left knee.  McMurray's was 
positive on the medial aspect of the left knee.  The ACL, 
PCL, medial and lateral collateral ligaments were intact 
bilaterally.  Left knee deep tendon reflexes were 1+ at the 
patella and 1+ at the ankle jerk.  The right knee did not 
reveal any effusion.  The range of motion of the right knee 
was to 0 degrees, on extension, and to 120 degrees on 
flexion.  McMurray's was also positive on the right knee over 
the medial aspect.  

The examiner diagnosed complete tear of the posterior horn of 
the medial meniscus of the right knee and mild degenerative 
changes of the right knee, as well as status-post left knee 
arthroscopy and medical meniscectomy and degenerative changes 
of the left knee.  The examiner opined that it was at least 
as likely as not that the etiology of both knees is related 
to the initial service-connected right thigh laceration and 
condition due to changes in gait.  

In a May 2002 rating decision, the RO granted service 
connection for status post left knee arthroscopy and medical 
meniscectomy, and assigned an initial 10 percent rating under 
Diagnostic Code 5259; granted service connection for tear of 
the posterior horn of the medial meniscus, right knee, and 
assigned an initial 10 percent rating under Diagnostic Codes 
5299-5259; and granted service connection for degenerative 
joint disease, left knee and right knee, and assigned an 
initial 10 percent rating for each knee under Diagnostic Code 
5010; each grant of service connection and initial rating 
assigned was made effective June 9, 2000.  

In August 2002, the veteran filed his notice of disagreement 
with the initial ratings assigned, stating that his right and 
left knee disabilities are more severe than the current 
ratings assigned by the VA reflect.

A February 2003 MRI of the left knee reflects a new oblique 
tear of the posterior horn of the meniscus, degenerative 
change in the lateral meniscus and intact cruciates.  

In a March 2003 letter, the appellant stated that he 
reinjured his left knee in January 2003, while at work and 
his surgeon informed him that he needs surgery again.  

In a March 2003 letter, the veteran's private physician, C. 
Chertak, M.D., stated that the veteran fell at work on 
January 2003 directly onto his left knee.  An MRI confirmed a 
tear of the medial meniscus which appeared to be an 
additional injury compared to his prior MRI scan and 
arthroscopy of 2000.  

In a May 2003 letter, the veteran's private physician, J. 
Wisnoski, M.D., stated that  the veteran was a new patient in 
her office.  Dr. Wisknoski stated that the veteran was 
currently awaiting repeat surgery on his left knee for 
reinjury.  He had decreased range of motion in both knees 
with degenerative joint disease and occasional incapacitating 
exacerbations in both knees per the veteran.  

A September 2003 workman's compensation examination report 
reflects that in January 2003 the veteran injured his left 
knee in January 2003 during the course of his employment.  
The veteran stated that prior to this injury, the veteran 
stated that his left knee was functioning well and he was 
essentially asymptomatic for the most part, although he did 
wear the bilateral knee braces for support.  Since this work 
related injury, he has not returned to work due to persistent 
problems of pain, swelling and stiffness with prolonged 
standing and no modified duty has been made available to him.  
On examination, there was moderate effusion of the left knee 
and a range of motion from 0 to 125 degrees.  He had marked 
medial joint line tenderness, but no gross AP or varus/valgus 
instability.  Lachman and anterior drawer examination were 
negative.  Positive drawer was negative.  He had some mild 
discomfort with patellofemoral compression.  Examination of 
the right lower extremity revealed pain free range of motion 
at the hip, knee and ankle levels.

The examiner opined that the veteran had symptomatic medial 
meniscus tear in the left knee and persistent effusion that 
he believes was causally related to a January 2003 work 
related incident.  He would apportion 50 percent of the 
current level of the veteran's symptoms to his accident of 
January 2003 and 50 percent to his prior knee condition.  

In February 2004, the Social Security Administration notified 
the RO that the veteran had not applied for disability 
benefits.  

An April 2004 operative report reflects that the veteran 
underwent left knee arthroscopy, partial medial meniscectomy, 
chondroplasty medial femoral condoyle and medial tibial 
plateau and was postoperatively diagnosed with torn medial 
meniscus left knee with chondromalacia.  

In a September 2004, Dr. Chertack stated that the veteran had 
range of motion from 3 to 110 degrees, status post 
arthroscopy partial medial meniscectomy and chondroplasty of 
the left knee and a second procedure in April 2004.  The 
physician further dated stated that, at that time, the 
veteran appeared to have reached maximum medical improvement 
and that he did not anticipate improvement.  

Private medical records from Dr. Wisnoski, dated from 
September 2004 to December 2004, reflect treatment for 
chronic bilateral knee pain and arthritis.  The veteran was 
noted to have an antalgic gait and deep tendon reflexes +1, 
muscle strength was 5/5.  
 
In a December 2004 letter, the accountant for the veteran's 
employer stated that, due to a leg injury, the veteran was 
off work from January 23, 2003 until November 2003 and 
returned for light duty for the remainder of November 2003 
until April 14, 2004.  The accountant also noted that the 
veteran was out for surgery from April 14, 2004, until May 
21, 2004 and returned on May 21, 2004 and was currently 
working.  

In a January 2005 letter, Dr. Wisnoski stated that she 
believed that the veteran was permanently unable to return to 
full-time work duties secondary to his chronic back and lower 
extremity pain from his veteran's disability.  

In a February 2005 rating decision, the RO granted a 
temporary 100 percent rating for status post left knee 
arthroscopy and medial meniscectomy, effective April 21, 
2004, based on surgical or other treatment necessitating 
convalescence; thereafter, the RO assigned a 10 percent 
rating from June 1, 2004.  

In March 2005, the Board remanded these matters to the RO for 
additional development of the evidence.

VA outpatient records, dated from May 2005 to January 2006, 
reflect that the veteran 
was evaluated and treated for complaints of chronic bilateral 
knee pain.  

During a January 2006 VA examination, the veteran complained 
of bilateral knee pain, weakness, and stiffness.  In 
addition, he stated that he will have some instability, 
giving-way of his left and right knee, left more frequently 
than right and it will happen periodically.  The veteran 
wears knee braces on both sides and takes medications with 
some help.  In addition to his normal everyday pain and 
discomfort, the veteran stated that he nightly flare-ups in 
which once or twice a night while sleeping he would wake up 
with increased pain, lasting 5 to 10 minutes, and then he 
would return to sleep.  He uses a cane periodically.  There 
is no history of inflammatory arthritis.  The veteran is able 
to fulfill his activities of daily living.  His walking is 
limited to five minutes.  He has difficulty and limitations 
with stairs doing up and down.  He last worked in 2005 as a 
pressman, but could not do his job because of various 
musculoskeletal problems.  

The examiner noted that he met the veteran in the waiting 
room and escorted him to the examination room.  The veteran 
walked with a slight limp.  On examination, the right knee 
showed some swelling.  Palpation of the right knee elicited 
no abnormality of temperature.  There was minimal crepitus 
and there was some slight swelling and joint tenderness.  
Range of motion of the right knee was recorded as extension 
to 0 degrees, and flexion to 125 degrees with pain from 120 
to 125.  Stability testing showed that there was mild 
instability of the right medial collateral ligament with 
valgus stress.  

On examination of the left knee, there was no significant 
abnormality of color or deformity.  There was swelling, no 
atrophy.  Palpation of the left knee elicited no abnormality 
of temperature.  There was crepitus, swelling, and joint line 
pain.  Range of motion was from 0 degrees on extension to 115 
degrees on flexion, with no pain.  Stability testing showed 
that there was moderate instability of the right medial 
collateral ligament with valgus stress.  The veteran 
repetitively flexed and extended his left and right knee, 
showed no change, same range of motion, with same pain 
pattern with the left and right knee as noted above.  X-rays 
dated May 2005 revealed left knee medial joint narrowing.

The examiner's assessment was left knee arthroscopy and 
medial meniscectomy with left knee degenerative joint 
disease, traumatic arthritis, and moderate instability of the 
medial collateral ligament and right knee posterior horn 
tear, medial meniscus of the right knee with degenerative 
joint disease, traumatic arthritis and medial collateral 
ligament instability as noted above.  Updated X-rays were 
taken and reviewed, they were noted as consistent with above 
assessment.  A few days later, the claims file was made 
available for review, and the examiner noted that the 
information in the examination report was consistent.  

As reflected in a February 2006 SSOC, the RO later changed 
the Diagnostic Code from 5259 to 5257 for the veteran's left 
knee arthroscopy and medial meniscectomy disability and 
increased the rating to 20 percent, effective June 9, 2000, 
the effective date of the grant of service connection.  The 
RO also changed the diagnostic code for the veteran's right 
knee tear of the posterior horn of the medial meniscus 
disability from 5299-5259 to 5257, and continued the 10 
percent rating.  






III.  Analysis

A.  Higher Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6. It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

The RO has, effectively, granted separate ratings for 
arthritis and for instability of each knee.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-
98 (Aug. 14, 1998) (holding, collectively, that separate 
ratings may be assigned for instability and arthritis 
manifested limited or painful motion).  Hence, for the sake 
of efficiency, and to avoid unnecessary repetition, the Board 
will address the knee claims by analyzing whether the record 
presents any basis for higher rating for arthritis of either 
knee, and then addressing whether the record presents any 
basis for assignment of any higher rating for instability of 
either knee. 

1.  Arthritis

Degenerative joint disease of each knee is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010 
for traumatic arthritis, which in turn is rated under 
Diagnostic Code 5003 for degenerative arthritis.  See 38 
C.F.R. § 4.71a (2005).  

Pursuant to  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of  limitation of motion under the 
appropriate diagnostic codes  for the specific joint or 
joints involved (here, Diagnostic Code 5260, for limitation 
of  flexion of the leg, and Diagnostic Code 5261, for 
limitation  of extension of the leg).  When, however,  the 
limitation of motion of the specific joint or joints  
involved is noncompensable under the appropriate diagnostic  
codes, a 10 percent evaluation is assignable each such major  
joint or group of minor joints affected by limitation of  
motion, to be combined, not added, under Diagnostic Code  
5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010  
(prescribing that arthritis due to trauma, substantiated by  
x-ray findings, should be evaluated as degenerative 
arthritis).  Limitation of motion must be objectively  
confirmed by findings such as swelling, muscle spasm, or  
satisfactory evidence of painful motion.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a  
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use  
during flare-ups, and those factors are not contemplated in  
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45;  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The  
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be  
considered in conjunction with the diagnostic codes  
predicated on limitation of motion.  Johnson v. Brown, 9 Vet.  
App. 7 (1996). 

Under Diagnostic Code 5260, a rating of 10 percent requires 
limitation of flexion of either leg to 45 degrees.  A rating 
of 20 percent requires flexion limited to 30 degrees, and a 
rating of  30 percent requires flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a rating of 10 percent requires 
limitation of extension of either leg to 10 degrees.  A 
rating of 20 percent requires extension limited to 15 
degrees.  A  rating of 30 percent requires extension limited 
to 20  degrees.  A rating of 40 percent requires extension 
limited to 30 degrees, and a rating of 50 percent requires 
extension limited to 45 degrees.  

Standard range of knee motion is from 0 degrees (extension)  
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II. 

Overall, the medical evidence demonstrates no more than 
slightly limited flexion of each knee, and minimal, if any, 
limitation of extension.  For example, in November 2001, VA 
examination of the knees revealed left knee range of motion 
that lacked 2 degrees of full extension and flexion to 100 
degrees, and right knee range of motion of full extension and 
flexion to 120 degrees.  In September 2004, Dr. Chertack 
noted the veteran had range of motion from 3 degrees (on 
extension) to 110 degrees (on flexion).  Moreover, on VA 
examination in January 2006, range of motion of the right 
knee was recorded as flexion to 125 degrees (with pain from 
120 to 125 degrees) and left knee flexion to 115 degrees with 
no pain; extension of both knees was to 0 degrees.  

These findings do not warrant assignment of more than a 10 
percent rating for degenerative joint disease of either knee.  
Although there is no compensable limitation of motion under 
either Diagnostic Code 5260 or 5261, there is X-ray evidence 
of arthritis, chronic complaints of pain, and  limited motion 
(albeit, primarily on flexion) due to pain; hence, a 10 
percent for each knee-the maximum assignable for a single, 
major join under Diagnostic Code 5003-is appropriate.  This 
rating contemplates any functional loss due to pain.  See 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  However, absent 
evidence that the veteran's pain in either knee is so 
disabling as to warrant at least the next higher, 20 percent  
rating, for either knee under Diagnostic Code 5260 or 5261,  
there is no basis for any higher rating.  

2.  Instability

The veteran's left knee arthroscopy and medical meniscectomy 
is rated as 20 percent disabling, and the veteran's tear of 
posterior horn of medial meniscus right knee is rated as 10 
percent disabling, each pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under DC 5257, pursuant to which "other" impairment of either 
knee, to include recurrent subluxation or lateral  
instability, is evaluated, slight impairment warrants a 10  
percent rating; moderate impairment warrants a 20 percent  
rating; and severe impairment warrants a 30 percent rating. 

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that no more than a 20 
percent rating for left knee instability is assignable.   

The June 2000 VA examiner indicated that the veteran's 
abnormal gait is caused by muscle weakness from his other 
service-connected disabilities.  He noted that the veteran 
has consistently complained of left knee swelling, pain, 
fatigability, and lack of endurance.  On the January 2006 
examination, there was crepitus, swelling, and joint line 
pain of the left knee.  The January 2006 examiner described 
the veteran's instability as moderate, which is consistent 
with the other medical evidence pertinent to this claim for a 
higher initial rating.  Finally, while treatment records 
include reference to the veteran's knee brace, the fact 
remains that the overall medical evidence shows no more than 
moderate instability of the left knee.  As such, the record 
presents no basis for assignment of any higher rating under  
Diagnostic Code 5257.   

Likewise, as regards instability of the right knee, the Board 
finds that no more than a 10 percent rating for right knee 
instability is assignable.

As indicated above, the pertinent medical demonstrates no 
more than overall slight disability, which is consistent with 
the current 10 percent rating.  Prior to the January 2006 VA 
examination, treatment records reveal no recorded complaints 
of instability of the right knee.  During the January 2006 VA 
examination, there was  minimal crepitus, some slight 
swelling, and joint tenderness of the right knee.  Moreover, 
the January 2006 examiner described the veteran's instability 
as mild (which the Board accepts as indicative of  a "slight" 
assessment of severity), which is consistent with the other 
medical evidence pertinent to this claim for a higher initial 
rating.  Finally, while treatment records include reference 
to the veteran's knee brace, the fact remains that the 
overall medical evidence shows no more than slight 
instability of the right knee.  As such, the record presents 
no basis for assignment of any higher rating under Diagnostic 
Code 5257.   

The Board has considered the applicability of alternative DCs 
for evaluating the veteran's right knee instability, but 
finds that no higher rating is assignable.  Under DC 5258, a 
maximum, 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  The Board notes, however, 
that there is no evidence of dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the  joint.  Therefore, assignment of a rating under DC 5258 
is not appropriate.  

B.  All Disabilities

The above determinations are based upon application of the  
pertinent provisions of VA's rating schedule.  Additionally,  
the Board finds that the record does not reflect that, at any 
point since June 9, 2000, any of the left or right knee 
disabilities under consideration has reflected so exceptional 
or unusual as to warrant the assignment of a higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) 
(cited to and discussed in the March 2004 SSOC). There simply 
is no evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  There 
also is no evidence of frequent periods of treatment, much 
less hospitalization, or evidence that any disability 
affecting either knee has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v.  Brown, 9 Vet. 
App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

For all the foregoing reasons, as Board must conclude that 
the criteria for a higher rating for any of the disabilities 
under consideration have not been met at any point since the 
effective date of the grant of service connection.  As such, 
there is no basis for staged rating of any disability, 
pursuant to Fenderson, and each claim for a higher initial 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

IV.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at   
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38   
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-  
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's service-connected disabilities consist of  
residuals of laceration of right thigh with involvement of 
Muscle Group XIV, rated as 30 percent disabling (effective 
March 25, 1996); degenerative disc disease of the lumbar 
spine, rated as 20 percent disabling, (effective August 14, 
2002); left forehead scarring, rated as 10 percent disabling, 
(effective December 19, 1997); degenerative joint disease of 
the right knee, rated as 10 percent disabling, (effective 
June 9, 2000); degenerative joint disease of the left knee, 
rated as 10 percent disabling, (effective June 9, 2000); tear 
of the posterior horn of the medial meniscus of the right 
knee, rated as 10 percent disabling, (effective June 9, 
2000); and status post left knee arthroscopy and medial 
meniscus evaluated 20 percent disabling, (effective June 9, 
2000).  Hence, the veteran does not meet the minimum 
percentage requirements of 38 C.F.R. § 4.16(a).

However, as indicated above, a total rating, on an extra-
schedular basis, may nonetheless be granted, in exceptional 
cases (and pursuant to specifically prescribed procedures), 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)).  Hence, consideration of whether the veteran is, in 
fact, unemployable, is still necessary in this case. 

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19;   
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363. 

In a March 2003 letter, the RO received a letter from the 
veteran asserting that, on January 21, 2003, he had re-
injured his left knee at work.  He stated that his surgeon 
stated he needed surgery and his work was fighting 
compensation because of his service-connected disability.  
The veteran further stated  that he had been out of work 
since the injury and was on crutches and would like to be 
upgraded to 100 percent disability until he could return to 
work.  

Aside from the question of whether service-connected 
disability is responsible for the veteran's incapacitation 
during this time period, the Board points out that there is a 
question as to whether the requested TDIU could even be 
awarded under unusual, temporary circumstances that the 
veteran presents-after which the evidence establishes that 
the veteran, in fact, returned to work.  However, even if a 
TDIU could potentially be granted under the circumstances 
that the veteran presents, considering the record in light of 
the above-noted legal authority, the Board finds that there 
is no showing that, solely as a result of his service-
connected disabilities, the veteran was unemployable for the 
period from January 21, 2003 to November 11, 2003.  

Initially, the Board points out that there is no objective 
evidence to clearly establish that the veteran was, in fact, 
unemployable during the time period under consideration.  
Although the veteran contends that he had to stop working due 
to his service-connected left knee disability, this 
assertion, alone, is not dispositive of whether he was then 
employable.  The veteran's employer reported that the veteran 
was off work due to a left leg injury from January 21, 2003, 
to November 2003; however, , this fact, without more, also 
does not establish that the veteran was precluded during this 
time period from obtaining and retaining any substantially 
gainful employment consistent with his education and 
experience.  The ultimate question is whether the veteran was 
capable of performing the physical and mental acts  required 
by employment, not whether he was then working.  Id.  

In any event, even if the veteran could be considered 
unemployable during the timeframe in question, the competent 
and objective evidence simply does not demonstrate that he 
was unable to obtain or retain substantially gainful 
employment during this time period solely because of any 
service-connected disability(ies).  No competent professional 
has since rendered an opinion that the veteran was 
unemployable due to his service-connected disabilities during 
that time period.  In fact, the only medical evidence on this 
point is the September 2003 medical opinion (submitted to the 
New York State Worker's Compensation Board) that the 
veteran's current left knee diagnosis was causally related to 
a work related incident on January 21, 2003, noting that the 
veteran was on total, temporary disability pending his 
surgery; the physician opined that 50 percent of the 
veteran's current level of symptoms was attributable to his 
accident on January 21, 2003, and 50 percent was attributable 
to his prior knee condition.  Clearly, this opinion does not 
provide any support for a finding of unemployability due to 
service-connected disability, and there is no other medical 
evidence or opinion on this point.

Simply stated, based upon a review of the totality of the 
evidence, the Board is unable to find that the veteran's 
service-connected disability(ies) rendered him unable to 
obtain and retain a substantially gainful employment during 
the period from January 21, 2003 to November 11, 2003.  
Therefore, the Board must conclude that the criteria for 
invoking the procedures of 38 C.F.R. 4.16 (b), for assignment 
of a TDIU, on an extra-schedular basis, are not met.

For all the foregoing reasons, the claim for a TDIU for the 
period from January 21, 2003, to November 11, 2003, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 




ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.

An initial rating in excess of 20 percent for status post 
left knee arthroscopy and medial meniscectomy is denied.

An initial rating in excess of 10 percent for right knee 
medial meniscus tear                       is denied.

A TDIU, for the period from January 21, 2003, to November 11, 
2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


